DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A drawn to Figures 1, 2, 6 and claims 1-2, 7, 16 in the reply filed on 10/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US 2014/0130824 A1).
Regarding claim 1, Fisher et al. teaches a floss stick (500, Figures 18-19) comprising: 
a stick body (512+514, Figures 18-19) extending generally in a horizontal direction (H; see annotated Figure below); 
a first extension arm (516, Figures 18-19) extending from said stick body in an extension direction transverse (T; see annotated Figure 18) to the horizontal direction (see Figure 18); 
a second extension arm (518, Figures 18-19) extending from said stick body in the extension direction (Figure 18), spaced apart from said first extension arm in the horizontal direction (H) (see annotated figure below), and cooperating with said first extension arm to define a cleaning area therebetween (see annotated figure 18 below); 
a first floss unit (522, Figure 18) mounted in said cleaning area (see figure 18), adapted for removing dental plaque from teeth ([0012] lines 1-2; “the floss strands are arranged to provide an enhanced cleaning effect”.), and including 
a first horizontal floss (522; the actual floss strand) connected between said first extension arm (516) and said second extension arm (518) (see figures 18-19) and extending in a direction generally parallel to the horizontal direction (see Figures 18-19) and 
a second floss unit (524, Figure 18) mounted in said cleaning area (see figure 18) and adapted for removing dental plaque from teeth ([0012] lines 1-2; “the floss strands are arranged to provide an enhanced cleaning effect”.), and including 
a first inclined floss (524; the actual floss strand) connected between said first extension arm (516) and said second extension arm (518) (see figures 18-19), inclined relative to said first horizontal floss (522) (see figures 18-19), and cooperating with said first horizontal floss to define a first gap therebetween (see annotated Figure 18 below), in which the dental plaque removed is confined by capillary action (as the floss strands are moved around in an interdental area, saliva will move around providing capillary action during plaque removal). 

    PNG
    media_image1.png
    346
    306
    media_image1.png
    Greyscale

Regarding claim 2, Fisher teaches the floss stick as claimed in Claim 1 (see rejection above), wherein said first gap (see annotated Figure 18 below) has a dimension in the extension direction increasing gradually from said first extension arm to said second extension arm (see annotated figure 18 below).  

    PNG
    media_image2.png
    346
    305
    media_image2.png
    Greyscale


Regarding claim 7, Fisher teaches the floss stick as claimed in Claim 1 (see rejection above), wherein said first gap has a dimension in the extension direction decreasing gradually from said first extension arm to said second extension arm (see annotated figure 19 below).

    PNG
    media_image3.png
    293
    319
    media_image3.png
    Greyscale


Regarding claim 16, Fisher teaches the floss stick as claimed in Claim 1 (see rejection above), wherein said stick body (512+514) has a first end and a second end opposite to each other (see annotated figure 18 below) in the horizontal direction (H, see annotated Figure 18 below), said first extension arm (516) extending from said first end of said stick body in the extension direction (see annotated Figure 18 below), said second extension arm (518) extending from a portion of said stick body disposed between said first end and said second end (see annotated Figure 18 below).  

    PNG
    media_image4.png
    359
    305
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772